Exhibit CERTIFICATIONS I, KevinM. Killips, certify that: 1.I have reviewed this Amendment No.1 on Form10-K/A to the Annual Report on Form10-K for the year ended December31, 2008 of PrivateBancorp, Inc.; and 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Kevin M. Killips Name:KevinM. Killips Title:Chief Financial Officer Date:April30, 2009
